DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-2, 4-9) in the reply filed on 2/23/22 is acknowledged.  The traversal is on the ground(s) that the features of claim 1 are not disclosed in the prior art.  This is not found persuasive because Inghram [Pat. No. 1,420,378] and Dembecki [Pat. No. 4,313,964] teach the shared technical feature as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11, 13-19, 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 9/2/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. BG 2170 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if a cup is required or not.
Claim 1 recites “it”. It is not clear what “it” is.
Claim 1 recites “the container wall volume terminating at a rim defined by cooperation between the inner punch and the outer die in the forming configuration, the rim corresponding to a rim of the container”. It is not clear if the rim is simply an upper region or area of the container volume near and/or between the inner punch and outer die. It is not clear if the rim is a physical element of the mould assembly. It is not clear if the rim is simply part of the container.
Claim 1 recites “the rim”. It is not clear if this is the rim of the container, or the rim of the mould assembly, or a rim area. 
Claim 2 recites “one or more waste cavities” as well as “a plurality of waste cavities”. It is not clear how many waste cavities are required.
Claim 6 recites “the mould assembly remains in the forming configuration between successive forming operations for a resting period”. However, parent claim 1 recites “a first press operation in which the dough occupies a sub-portion of the container wall volume with the mould assembly in the forming configuration”. It is not clear when the resting period occurs, or whether the mould assembly is in a forming configuration during the rest period or in an open configuration during the rest period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inghram [Pat. No. 1,420,378] in view of Dembecki [Pat. No. 4,313,964].
Inghram teaches an apparatus and method for making cup pastry (title) comprising a mould assembly with an outer die and inner punch (Figure 1, #1, 8), a forming configuration where the mould assembly is closed (Figure 3, #1, 8), an open configuration of the mould assembly (Figure 1, 1, 8), a container wall volume terminating at a rim (Figure 3, #9), placing batter in the mould assembly (Figure 1, #11), the batter expanding and emitting steam during baking (Figure 1-3, arrows; page 2, line 65), performing a plurality of successive press forming operations and sequences where the inner punch is raised and lowered (page 2, lines 60-100; Figure 1-3), a first press forming operation when the dough occupies a sub-portion of the container volume in the forming configuration for a resting period (Figure 1, #11), a subsequent forming operation when waste batter passes through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), and the inner punch initially lowered to the final seating position and then reciprocated (page 2, line 106).
Inghram does not explicitly recite a dough, heating, and the gap formed in the forming configuration (claim 1), and compressing the waste to a thickness less than the container wall (claim 5).
Dembecki teaches a method for producing edible cones (title) comprising a mould assembly with an inner punch and outer die (Figure 1, #10, 15), placing a dough between the inner punch and outer die (Figure 1, #26), heating the mould assembly in an oven to cause expansion and baking of the dough (Figure 5b), a closed configuration of the mould assembly where the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24), and the waste dough having a thickness less than the container wall (Figure 2, #24, 26).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed dough, heating, waste thickness, and forming configuration gap into the invention of Inghram, in view of Dembecki, since both are directed to methods of making edible containers, since Inghram already included batter, expansion, and steaming; since edible containers were commonly made from dough and heating as shown by Dembecki, since a dough would have required less drying and thus faster preparation as compared to batter, since Inghram already included waste batter passing through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), since edible container systems commonly used a closed configuration of the mould assembly where the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24) and the waste dough having a thickness less than the container wall (Figure 2, #24, 26) as shown by Dembecki, since expressing waste dough while in a closed configuration would have excess dough to be ejected even during a final baking stage in the method of Inghram and thus ensured proper container formation, and since a thin layer of waste dough would be more easily separated from the container of Inghram.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inghram, in view of Dembecki, as applied above, and further in view of Walliker [Pat. No. 5,000,084].
Inghram and Dembecki teach the above mentioned concepts. Inghram do not explicitly recite waste cavities in the inner punch at spaced intervals over the rim (claim 2). Walliker teaches a method for baking edible containers by use of a mould assembly with an inner punch and outer die (Figure 4, #15, 18) and the inner punch having waste cavities at spaced intervals (Figure 4, #20; column 3, lines 19-34). Inghram also taught waste batter passes through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50). Dembecki also taught the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed waste cavities into the invention of Inghram, in view of Dembecki and Walliker, since all are directed to methods of making edible containers, since Inghram already taught waste batter passes through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), since Dembecki already taught the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24), since edible container moulding systems commonly included an inner punch having waste cavities (Figure 4, #20; column 3, lines 19-34) as shown by Walliker, since Inghram also included a cavity within the inner punch above the rim (Figure 1-3, #9), and since waste cavities above the rim of Inghram would have enabled extra expansion of the dough without damaging the edible container.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inghram, in view of Dembecki, as applied above, and further in view of GB 1,065,581.
Inghram and Dembecki teach the above mentioned concepts. Inghram does not explicitly recite resting periods of successively reduced times (claim 7), the duration of the rest period being less than an interval between rests (claim 8), and the rest period being no more than 30% of the total time or no more than 4 seconds (claim 9). GB 1,065,581 teaches a method for making edible containers by use of a mould assembly with an inner punch and outer die (Figure 2, #6, 7), placing dough in the open mould assembly (Figure 1, #1d), closing the mould assembly to compress the dough (Figure 1, #1e), repeatedly opening and closing the mould assembly (Figure 1, #17-19; page 2, lines 62-81), the rests becoming progressively shorter (page 1, lines 38-45), and the curved rail section (ie rests) being significantly shorter than the flat rail sections (ie closed moulds) (Figure 1, #17-19).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed rest times and durations into the invention of Inghram, in view of Dembecki and GB 1,065,581, since all are directed to methods of making edible containers, since Inghram already included rest periods when the inner punch was moved to an open position (Figure 1), since edible container systems commonly included repeatedly opening and closing the mould assembly (Figure 1, #17-19; page 2, lines 62-81), the rests becoming progressively shorter (page 1, lines 38-45), and the curved rail section (ie rests) being significantly shorter than the flat rail sections (ie closed moulds) (Figure 1, #17-19) as shown by GB 1,065,581; and since short rest periods would have prevented the expanding dough from slumping back down into the mould assembly of Inghram.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792